Opinion by
Ekwall, J.
It appeared that the additional duties accrued because of the fact that the merchandise was entered on the basis of foreign value and was appraised on the basis of cost of production. From the testimony produced the court was of the opinion that the importer was without intent to defraud the Government or deceive its officials as to the proper value of the merchandise, and that there was an honest difference of opinion between the importer and the Government appraiser. The petition was therefore granted.